DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 9/9/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.

Claim Objections
Claim 6 is objected to because of the following informalities:  the extra comma at the end of line 8 must be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralf et al. (2013/0196130) in view of Wei et al. (WO 2018/183641), Yu et al. (2009/0209695) and Li et al. (2007/0197722).
Regarding claims 1-4 and 7-11:  Ralf et al. teach a flame retardant polycarbonate composition comprising 49% of an aromatic polycarbonate [0243], either 8 wt% of B.2 or 6 wt% of C of Ralf et al. which both can be considered the claimed rubber-modified vinyl (co)polymer [0054-0075; 0245-0246], the claimed amount of polyethylene terephthalate or polybutylene terephthalate, and the claimed amount of reinforcement material E-1, E-2 or E-3 [Examples; Tables 1-2].  Ralf et al. teach adding 0.01 to 20 parts by weight of a phosphorus-based flame retardants [0018, 0145].  It would have been obvious to optimize the amount of phosphorus compound for the desired flame retardance. 
	Ralf et al. fail to teach a chain extender.
	However, Yu et al. teach adding 0.5 to 5 wt% of the modified styrene acrylic polymer ADR 4368 as an anti-hydrolysis stabilizer [0100; Table 1; Examples] for a polycarbonate composition comprising a polyester.  
	Li et al. teach adding 0.01 to 30 pbw of the chain extender ADR 4368 as a hydrolytic stabilizer [0073-0074] to an analogous composition [Examples].
Wei et al. teach adding 0.5 to 3 wt% of Joncryl ADR 4368 as a chain extender as an additive to an analogous composition [Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5 to 3 wt% of Joncryl ADR 4368 as taught by Yu et al., Li et al. and Wei et al. to the composition of Ralf et al. to provide a chain extender and to improve resistance to hydrolysis.  
	Regarding claim 5:  Ralf et al. teach boron-aluminum glass fiber [0251; Examples], which is an E glass fiber.
	Regarding claim 6:  Ralf et al. fail to teach the claimed phosphorus flame retardant.
	However, Li et al. teach that the claimed compounds are phosphorus flame retardants for aromatic polycarbonate compositions [0045-0067; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the compounds of Li et al. as the phosphorus flame retardant in the composition of Ralf et al. to provide a flame retardant polycarbonate composition.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763